TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00830-CR


Ex parte Stephanie Murrile




FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY, NO. C-1-CR-10-212556
HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Stephanie Murrile appeals the denial of her application for writ of habeas corpus.
On appeal, she reiterates her contention that she is being unlawfully constructively detained under
an indictment for driving while intoxicated.  She asserts that the administrative law judge in her
driver's license revocation proceeding found that the State failed to prove she drove a motor vehicle
while intoxicated and that the ALJ's finding collaterally estops the State from prosecuting
her for driving while intoxicated.  She further contends that the ALJ's finding means that this
DWI prosecution violates the constitutional bar against double jeopardy and that a statute
expressly providing otherwise is unconstitutional.  See Tex. Transp. Code Ann. § 524.012(e)
(West Supp. 2011).  We will affirm the trial court's order denying her requested relief.
		The Texas Court of Criminal Appeals previously rejected the theories Murrile asserts.
See Reynolds v. State, 4 S.W.3d 13 (Tex. Crim. App. 1999).  In that case, Reynolds's car was
stopped for speeding and failing to stay in his traffic lane, after which Reynolds showed signs of
intoxication, failed field sobriety tests, and refused a breath test.  See Reynolds v. State, 967 S.W.2d
493, 494 (Tex. App.--Houston [1st Dist.] 1998), aff'd, 4 S.W.3d 13.  At the driver's license
revocation proceeding, the ALJ found that the Department of Public Safety failed to prove that
the peace officer had reasonable suspicion to stop Reynolds's car, and the ALJ declined to suspend
Reynolds's license.  Id.  In his criminal trial for DWI arising from the same incident, Reynolds
contended that the ALJ's finding collaterally estopped the Harris County District Attorney's Office
from arguing at a hearing on a motion to suppress that the peace officer had reasonable suspicion to
stop appellant's car.  See 4 S.W.3d at 14.  The court of criminal appeals held that collateral estoppel
did not apply because "the Texas Department of Public Safety and a District Attorney are not
the same 'parties' for collateral estoppel purposes in cases like this."  Id. at 18.  The court of criminal
appeals also held that collateral estoppel and double jeopardy prohibitions of successive prosecution
did not apply because the driver's license revocation proceeding was a civil proceeding, not a
criminal prosecution.  Id. at 18-19.  The court of criminal appeals also held that the statute providing
that findings in driver's license revocation hearings do not "preclude litigation of the same or similar
facts in a criminal prosecution" did not violate the federal constitution's double jeopardy clause.
See id. at 19-20; see also Tex. Transp. Code Ann. §§ 524.012(e)(3) & 724.048(a)(3) (West 2011).
		Murrile's application and arguments on this appeal are squarely within the holdings
of the court of criminal appeals in Reynolds. (1)  The fact the ALJ found in Reynolds (that DPS failed
to prove reasonable suspicion to stop) is not an element of the crime like the fact the ALJ found
unproven in this case (that the driver operated a motor vehicle in public while intoxicated).  But the
reasoning of the Reynolds opinion rests on the nature of the governmental bodies, the civil/criminal
structure of the judicial system, and the express statutory language used by the legislature in defining
the effect of the administrative proceeding, not the particular fact found by the ALJ.  See 4 S.W.3d
at 18-20.  The structural basis of the reasoning takes Reynolds and this case out of the scope of Ashe,
in which the Supreme Court held that collateral estoppel applies when an issue of ultimate fact
has been determined by a valid and final judgment.  See Ashe v. Swenson, 397 U.S. 436, 443 (1970).
Ashe barred successive criminal prosecutions of the same ultimate issue, not a criminal prosecution
following a legislatively created civil administrative proceeding with expressly limited preclusive
effect brought by a different agency.  See id. at 439.
		Following Reynolds, we conclude that the facts before us do not trigger collateral
estoppel and that neither they nor the statute at issue violate the prohibition in the federal or
state constitutions against double jeopardy.  See 4 S.W.3d at 18-20.  We affirm the trial court's order
denying Murrile's requested relief.


  
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Affirmed
Filed:   May 16, 2012
Do Not Publish
1.   Though the Reynolds opinion does not address Texas constitutional issues, Murrile does
not argue that the Texas Constitution provides greater protection against double jeopardy than the
federal constitution in this case.  We find no basis to conclude that it does on these facts.